Citation Nr: 0734546	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-41 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a bilateral 
shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION


The veteran had active service from September 1981 until June 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.



FINDINGS OF FACT

1.  In an unappealed April 2000 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for a bilateral shoulder condition.

2.  The evidence added to the record since April 2000, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim for a bilateral shoulder condition.



CONCLUSIONS OF LAW

1.  The April 2000 rating decision, which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a bilateral shoulder condition, is final.  
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2006).

2.  The evidence received subsequent to the April 2000 rating 
decision is not new and material therefore, the veteran's 
claim for service connection for a bilateral shoulder 
condition is not reopened.  38 U.S.C.A. §5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2004 and February 2007 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate her claim and of her and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the law pertaining to disability evaluations, 
nor did it apprise the veteran as to the law pertaining to 
effective dates.  However, such information was provided in a 
subsequent March 2006 communication.  

As this case involves the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a bilateral shoulder condition, the 
Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That case addresses notice requirements specific to 
new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  In the present case, 
the notice letters previously discussed satisfied the 
requirements under Kent.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, including testimony and 
submission of statements and arguments presented by the 
representative organization at a hearing before the Decision 
Review Officer (DRO).   For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the record.  The claims file also contains 
the veteran's own statements in support of her claim, to 
include testimony provided at a May 2006 hearing before the 
DRO.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the veteran's claim.  

The veteran is claiming entitlement to service connection for 
a bilateral shoulder condition.  The Board observes that a 
rating decision issued in January 1999 initially denied 
service connection for a bilateral shoulder condition.  The 
veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.  In an April 2000 rating decision, the 
RO denied the veteran's request to reopen the claim of 
service connection for a bilateral shoulder condition.  She 
did not appeal that decision and it also became final.  Id.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the previously denied claim.  The RO 
denied the veteran's claim to reopen his claim based on a 
lack of new and material evidence in an August 2004 rating 
action that is the basis for the present appeal.  

The Board notes that a January 2006 supplemental statement of 
the case appears to reopen the claim and consider the appeal 
on the merits.  However, the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran's claim to reopen was filed in June 2004, after 
this date, the new version of the law is applicable in this 
case.  Under the revised regulation, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

The evidence of record at the time of the April 2000 rating 
action denying the veteran's request to reopen her service 
connection claim for a bilateral shoulder condition included 
her service medical records.  Her service medical records 
reflect continuing complaints of bilateral shoulder pain 
during service as a result of an injury that occurred while 
delivering her son in 1982.  For example, a physical therapy 
note in February 1983 reflected treatment for shoulder pain 
and a medical examination dated June 1988 indicated abnormal 
left shoulder because of tendinitis or impingement.  Service 
treatment records dated November 1994 establish a provisional 
diagnosis of a rotor cuff tear and a January 1995 record 
notes a right shoulder impingement.  While the veteran 
reported in her Report of Medical History for her five (5) 
year physical in June 1994 and upon separation that she has a 
trick shoulder, the objective medical examinations preformed 
contemporaneously thereto indicated normal upper extremities 
and made no mention of any shoulder abnormalities.    

The evidence of record as of April 2000 also included VA 
examinations dated October 1998.  A VA general medical 
examination dated October 1998 found that motor strength was 
symmetrical and that the veteran had normal in upper and 
lower extremities, including shoulders.  A VA joint 
examination dated that same day diagnosed the veteran with 
arthralgia (pain in a joint) of the shoulders bilaterally 
with no loss of function due to pain.  X-rays taken in 
conjunction with that examination did not reveal any 
degenerative joint disease.        

The evidence of record at the time of the April 2000 denial 
failed to show that the veteran had a current bilateral 
shoulder disorder.  The evidence only showed that the veteran 
had pain in her shoulder.  For these reasons, the April 2000 
rating decision determined that new and material evidence 
sufficient to reopen the claim had not been received.  

Evidence added to the record since the time of the April 2000 
denial includes VA treatment records from August 2003 to June 
2007.  Collectively, these records indicate that the veteran 
suffers from bilateral shoulder pain and has had rotator cuff 
repair surgery performed.  They also indicate that she is 
attending occupational therapy to assist in post surgery 
recovery.  This evidence was not previously before agency 
decisionmakers.  However, these VA treatment records detail 
the veteran's continued complaints and treatment for shoulder 
pain, a fact known in January 1999 and April 2000, and are 
not material since they do not address the etiology of a 
shoulder disability.

The additional evidence added to the record following the 
last final rating decision in April 2000 also includes a VA 
examination dated September 1995.  In his report, the VA 
examiner diagnosed the veteran with tendinitis of the bicep 
tendon bilaterally of both lateral and anterior tendons, 
supraspinatus tendinitis of both shoulders, and shoulder 
impingement syndrome on the right.  The VA examiner opined 
that the current bilateral shoulder abnormalities are not due 
to the veteran's military service.  This evidence is new, 
meaning it was not previously submitted to agency 
decisionmakers; however it is not material.  Although this 
examination addresses the etiology of her bilateral shoulder 
condition, it is not material because it does raise a 
reasonable possibility of substantiating the claim.  

Also affiliated with the claims folder subsequent to the 
April 2000 rating decision are private post examination and 
treatment records including a statement from Dr. Rankin 
received in December 2004 that offers a history of the 
veteran's shoulder condition.  An MRI preformed by MDIC dated 
June 2004 was also added to the claims file.  The report by 
MDIC diagnosed the veteran with erosive changes in the 
humeral head in the area of the greater tubercle, presumably 
secondary to impingement and changes in the distal 
supraspinatus tendon consistent with tendinosis, but found no 
evidence of rotator cuff tear.  Additionally, correspondence 
dated January 2006 from the veteran's employer, United States 
Postal Service, was added to the folder.  Such correspondence 
indicated that her employer scheduled her for private 
examinations with McCandless Physical Therapy and Dr. Katz.  
Records from these private facilities were also associated 
with the file.  

The functional capacity evaluation performed by McCandless in 
January 2006 indicates a diagnosis of pain in the veteran's 
shoulder joints.  A post surgery status evaluation performed 
by Dr. Katz in January 2006 detailed the veteran's ability to 
perform certain tasks that are particular to her employment.  
Again, this additional evidence details the veteran's current 
shoulder pain, diagnosis, and postsurgery assessment without 
addressing the etiology of such disability.  Therefore, this 
evidence is not material.

Additionally, testimony provided at a personal hearing in May 
2006 before the DRO was also added to the record since the 
last final rating decision in April 2000.  At that hearing, 
the veteran testified that she injured her right shoulder 
during active service while giving birth to her son in 1982 
and injured her left shoulder in 1988 while performing crab 
walks in physical training.  The veteran indicated that she 
was treated in service for a rotator cuff tear of her right 
shoulder.  The veteran also testified that after discharge 
her shoulders began to hurt while working at the post office.  
She also testified that she eventually had surgery performed 
on her right shoulder.  This evidence was also not previously 
before agency decisionmakers.  However, the veteran's 
testimony provides details regarding her injury in service 
and her current shoulder pain and treatment without 
addressing an unestablished fact necessary to substantiate 
the claim.  Additionally, statements, assertions and 
histories made by the veteran relating her current shoulder 
pain to service are not competent medical evidence.  The 
Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   
However, she is not competent to render an opinion as to the 
cause or etiology of any current disability because she does 
not have the requisite medical knowledge or training, thus, 
her statements regarding causation are not competent. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, this evidence is neither new nor material.

The veteran also added copies of her service medical records 
to the claims file since the time of the April 2000 rating 
decision.  This evidence was previously before agency 
decisionmakers.   The veteran's service medical records were 
previously considered in their entirety in the January 1999 
rating decision and the April 2000 rating decision.  Thus, 
copies of the veteran's service medical records are not new 
or material and are cumulative and redundant of the evidence 
before the RO at the time of the last final April 2000 rating 
decision.   

The submissions added to the record subsequent to the April 
2000 rating decision, when considered with the record as a 
whole, do not relate to the unestablished fact that a 
bilateral shoulder condition was incurred in or aggravated by 
service, that is, that there is a nexus between her current 
bilateral shoulder disability and service.  As such, the 
additional evidence is not new and material as contemplated 
under 38 C.F.R. § 3.156(a).  Thus, the claim of service 
connection for a bilateral shoulder condition is not 
reopened.  The claim remains denied.


ORDER

New and material evidence has not been received, and the 
claim to reopen service connection for a bilateral shoulder 
condition is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


